

117 HRES 598 IH: Impeaching Joseph R. Biden, President of the United States, for dereliction of duty by leaving behind thousands of American civilians and Afghan allies, along with numerous taxpayer-financed weapons and military equipment, endangering the lives of the American people and the security of the United States.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 598IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mrs. Greene of Georgia (for herself, Mrs. Miller of Illinois, and Mr. Gosar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph R. Biden, President of the United States, for dereliction of duty by leaving behind thousands of American civilians and Afghan allies, along with numerous taxpayer-financed weapons and military equipment, endangering the lives of the American people and the security of the United States.That Joseph Robinette Biden, President of the United States, is impeached for dereliction of duty by leaving behind thousands of American civilians and Afghan allies, along with numerous taxpayer-financed weapons and military equipment, endangering the lives of the American people and the security of the United States, and that the following Articles of Impeachment be exhibited to the United States Senate: Articles of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, President of the United States of America, in maintenance and support of its impeachment against him for dereliction of duty by leaving behind thousands of American civilians and Afghan allies, along with numerous taxpayer-financed weapons and military equipment, endangering the lives of the American people and the security of the United States. The Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors..In his conduct as President of the United States, in violation of his constitutional oath faithfully to execute the office of the President of the United States, and, to the best of his ability, preserve, protect, defend, the Constitution of the United States—Joseph Robinette Biden showed dereliction of duty by leaving behind thousands of American civilians and Afghan allies, along with numerous taxpayer-financed weapons and military equipment, endangering the lives of the American people and the security of the United States. Article IWhereas Joe Biden failed to secure the extraction of thousands of American civilians and Afghan allies before and during the withdrawal between August 14 and August 16, 2021, putting thousands of lives in imminent danger from the Taliban.Whereas, as Commander-in-Chief, Joe Biden has armed our enemies by leaving numerous weapons, ammunition, and other military equipment which could be used against American citizens, allies, and other civilians in Afghanistan.Whereas Joe Biden has shown the American people that his administration failed to properly prepare for the extraction of civilian and military assets from the nation of Afghanistan.Whereas Joe Biden abandoned tens of thousands of American citizens and Afghan allies stuck in Afghanistan at danger of being captured, tortured, held hostage for ransom, or killed.In each of these actions, Joseph R. Biden showed grave dereliction of duty and continues to demonstrate that he is unfit to hold the office of President of the United States.Wherefore President Biden, by such conduct, has demonstrated that he will remain a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 